NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BMW OF NORTH AMERICA, LLC, a                    No. 20-56272
Delaware limited liability company;
BAYERISCHE MOTOREN WERKE AG, a                  D.C. No. 2:19-cv-09285-DSF-PLA
German corporation,

                Plaintiffs-Appellees,           MEMORANDUM*

 v.

ADAM R. ROCCO, an Individual,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Adam R. Rocco appeals pro se from the district court’s summary judgment

in this action alleging trademark infringement. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s ruling on cross-motions for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
summary judgment. Guatay Christian Fellowship v. County of San Diego, 670

F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for plaintiffs because

Rocco failed to raise a genuine dispute of material fact as to whether the replica

BMW and M products that Rocco sold were not counterfeit items and were not

identical to authentic BMW and M products. See Stone Creek, Inc. v. Omnia

Italian Design, Inc., 875 F.3d 426, 432 (9th Cir. 2017) (identical marks used with

identical products or services can be case-dispositive of likelihood of confusion);

AMF Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–49 (9th Cir. 1979) (setting forth

eight non-exhaustive factors to determine likelihood of confusion), abrogated in

part on other grounds by Mattel Inc. v. Walking Mountain Prods., 353 F.3d 792,

810 n.19 (9th Cir. 2003).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   20-56272